El Juez Asociado Señoe Todd, Je.,
emitió la opinión del tribunal.
El peticionario, por sí y alegando representar a más de mil personas adicionales, todas empleadas del Gobierno de los Estados Unidos de América en Puerto Eico, solicitó de la Corte de Distrito de San Juan expidiera un auto de injunction prohibiendo al demandado como Tesorero de Puerto Eico poner en vigor la Ley núm. 29 aprobada el 7 de diciembre de 1942 ((2) pág. 161), que establece el llamado “Impuesto de la Victoria”. En la súplica de la petición de injunction se solicitó además, una sentencia declarando (a) que dicha ley es nula por haber sido aprobada en contra-vención del artículo 2 de la Ley Orgánica de Puerto Eico y (ó) que El Pueblo de Puerto Eico carece de poder para imponer sobre el sueldo pagado por el Gobierno de los Estados Unidos al demandante y demás empleados federales contribución alguna por no haber pedido al Congreso su consentimiento al efecto. La corte inferior declaró con lugar una excepción previa interpuesta por el demandado y deses-timó la petición. Por estar envuelta una cuestión de general interés público expedimos un auto de certiorari al amparo de la Ley núm. 32 aprobada el 3 de mayo de 1943 (1) para revisar la actuación de la corte inferior.
Antes de entrar a resolver el caso en su fondo es conveniente aclarar que si bien consideramos que la corte infe*516rior no erró al resolver que el peticionario tenía a sn alcance nn remedio adecuado en ley — pagar bajo protesta y acudir al Tribunal de Contribuciones — que hacía improcedente la concesión del injunction solicitado, esto no obstante, como tanto en la vista oral como en su alegato escrito el deman-dado renunció a toda cuestión técnica dada la conveniencia de que las cuestiones constitucionales planteadas fueran resueltas en su fondo por esta Corte, somos de opinión que la rápida determinación de las cuestiones planteadas redun-dará en beneficio del interés público, lo que justifica que procedamos a resolverlas al amparo del artículo 671A citado al margen, supra.
Se queja el peticionario de que la corte inferior no dictara la -sentencia declaratoria solicitada y se limitara a desestimar la demanda de injunction. Si bien es cierto que la corte, sentenciadora no hizo un pronunciamiento expreso en su sentencia en cuanto al remedio declaratorio solicitado, no lo es menos que en el curso de la opinión que dictó para sostener la misma, entró a considerar y resolver por lo menos una de las cuestiones constitucionales planteadas. Al desestimar la demanda la corte inferior de hecho declaró que la ley atacada es válida. En situación similar la Corte Suprema de los Estados Unidos en el reciente caso de Great Lakes Dredge & Dock Company v. Hoffman, 318 U. S. ---- (24 de mayo de 1943) resolvió que: ‘La sentencia ordenó la desestimación del pleito, pero debe interpretarse a la luz de la opinión de la corte y sus conclusiones de hecho y de derecho. (Citas.) Así interpretada se basa enteramente en la declaración de la corte que el estatuto aplicado a los peti-cionarios es constitucional; es por tanto en efecto una sen-tencia declaratoria.
La primera cuestión planteada por el peticionario es que los sueldos que perciben los empleados del Gobierno Federal no están sujetos al pago del impuesto de la Victoria que provee el artículo 1 de la Ley núm. 29 del 7 de diciembre *517de 1942,(2) porque el Congreso no le ha concedido tal facultad al Gobierno Insular, y arguye que ni la decisión en el caso de Graves v. N. Y. ex rel. O’Keefe, 306 U. S. 466 (1939), ni la sección 4 del “Public Salary Tax Act”, de 1939,(3) amplían en forma alguna dicha facultad, debiendo regirse el presente caso por lo resuelto en el de Domenech v. National City Bank, 294 U. S. 199 (1935). No tiene razón el peticio-nario.
El caso de Domenech, supra, no hizo otra cosa que aplicar la bien conocida regla establecida en McCulloch v. Maryland, *5184 Wheat. 316 (1819), de que tanto el Gobierno Federal como sns agencias e instrumentalidades están exentos de toda clase de tributación estatal, y resolver que:
“Puerto Rico, una posesión insular, al igual que un territorio, es una agencia del Gobierno Federal, carente de una soberanía inde-pendiente comparable con la de un estado en virtud de la cual pueda imponer contribuciones. La autoridad para imponer contribuciones debe ser derivada de los Estados Unidos. Pero al igual que un es-tado, aunque por una razón distinta, tal agencia no puede imponer una contribución a una instrumentalidad federal. Un estado, aunque soberano, está impedido de así hacerlo porque ia Constitución re-quiere que no haya intervención por parte de un estado con los po-deres conferidos al Gobierno Federal. Un territorio o posesión no lo puede hacer porque una dependencia no puede imponerle una con-tribución a su soberano. Cierto es que el Congreso puede consentir a la imposición de una contribución, pero la concesión a la Isla de un poder general para imponer contribuciones no debe ser interpre-tada como un consentimiento. El privilegio únicamente podrá ser conferido por una ley del Congreso en que de manera clara y expresa así se haga constar.”
La doctrina del caso de Domenech, supra, que es la misma del caso de McCulloch, supra, ratificada en innumerables casos posteriores por el Supremo nacional, está en vigor y no ha sido variada. Lo que sí se ha aclarado y limitado es el concepto de instrumentalidad o agencia del Gobierno Federal a que debe aplicarse dicha doctrina, habiéndose descartado la aplicación que de la misma se hizo a los sueldos de funcio-narios y empleados desde que se resolvió el caso de The Collector v. Day, 11 Wall. 113 (1870). En este caso se sos-tuvo que era nula una contribución federal sobre ingresos impuesta al sueldo de un juez de un estado, iniciándose así la que podríamos llamar doctrina de la inmunidad recíproca entre el Gobierno Federal y el de los estados en cuanto a la imposición ilimitada de contribuciones que podría obsta-culizar, bajo ciertas circunstancias, el funcionamiento de dichos gobiernos e imponer una carga indebida a los mismos. En N. Y. ex rel. Rogers v. Graves, 299 U. S. 401, se aplicó *519esa regla anulándose una contribución sobre ingresos del estado de Nueva York impuesta al abogado de la Panama Rail Road Company por ser esta compañía una agencia del Gobierno Federal, y en Brush v. Commissioner, 300 U. S. 352, aplicando la doctrina de reciprocidad a la inversa, se resolvió que el tributo federal sobre ingresos no podía aplicarse al sueldo de un ingeniero del sistema de acueducto de la ciudad de Nueva York. En una u otra forma la doctrina se aplicó en otros casos, pero aun desde su enunciación en The Collector v. Bay, supra, fue objeto de un fuerte disenso del Juez Aso-ciado Sr. Bradley, quien hizo constar que la misma estaba “fundada en una falacia, que conducirá a consecuencias per-judiciales.” A través de los años otros jueces expresaron s-u desaprobación a la doctrina (4) con frases no menos mor-daces, contándose entre ellas la ya famosa paráfrasis al dictum del Juez Marshall en McCulloch v. Maryland, supra, al efecto de que “el poder de imponer contribuciones envuelve el poder de destruir,” a lo que comentó el' Juez Holmes en Panhandle Oil Co. v. Knox, 277 U. S. 218, que “El poder de imponer contribuciones no envuelve el poder de destruir mientras esta corte exista.” (Bastardillas nuestras.)
El primer caso en que se descartó parcialmente la regla de inmunidad recíproca contributiva en relación con sueldos de funcionarios o empleados del Gobierno Federal o estatal o de alguna de sus agencias o instrumentalidades fué el de Helvering v. Gerhardt, 304 U. S. 405 (1938). El caso envol-vía la aplicación de la contribución federal sobre ingresos a los sueldos de unos empleados de la Autoridad del Puerto de Nueva York, una agencia o instrumentalidad del estado de Nueva York. Después de revisar la jurisprudencia anterior el Tribunal, por voz del Juez Asociado Sr. Stone, hizo constar el hecho de que “la inmunidad estatal del poder con-tributivo nacional, reconocido en The Collector v. Bay, supra, estaba estrechamente limitada a un funcionario judicial del *520estado que ejerce funciones que competían a los gobiernos estatales en el momento en que la Constitución fué aprobada, y sin el cual poder ningún estado ‘podrá por mucho tiempo continuar existiendo,’ ” y negándose a ampliar dicha limita-ción declaró válida la contribución impuesta.
En una opinión concurrente en este caso el Juez Asociado Sr. Black hizo constar que el tribunal debió “revisar y reexa-minar la regla basada en Collector v. Day,” y que “toda la doctrina de inmunidad contributiva intergubernamental debe ser revisada a la luz del efecto de la Enmienda Decimosexta que autoriza al Congreso a imponer contribuciones sobre ingrésos ‘que se deriven de cualquier origen.’ ”
La revisión solicitada por el Juez Black no se hizo es-perar, pues dos años después, en el caso de Graves v. N. Y. ex rel. O’Keefe, 306 U. S. 466, el Tribunal Supremo revocó expresamente los de The Collector v. Day, supra, y N. Y. ex rel. Rogers v. Graves, 299 U. S. 401, en cuanto al extremo de que los sueldos de los empleados y funcionarios del go-bierno nacional o estatal, o de sus agencias e instrumenta-hdades, gozaban de inmunidad en cuanto a la imposición de una contribución sobre ingresos. Una vez más, por voz del Juez Asociado Sr. Stone, la corte se expresó, a las páginas 480 y 481, en esta forma:
“La presente es una contribución sobre ingreso no discriminato-ria, aplicada a salarios en gradación específica. No es, en forma o fondo,- una contribución impuesta a la Home Owners’ Loan Corporation o a su propiedad o ingreso, ni es pagada por la corporación o el gobierno de sus fondos. La misma se calcula de acuerdo con el in-greso recibido por el contribuyente como compensación por sus ser-vicios, el cual una vez recibido por éste se convierte en propiedad suya, siendo así la contribución impuesta sobre el privilegio de reci-birlo, pagada de sus propios fondos y no directa ni indirectamente de los fondos del gobierno. La teoría que en cierta época tuvo apro-bación condicional de que una contribución sobre ingreso es, legal o económicamente, una contribución sobre su origen, no es por más tiempo sostenible, New York ex rel. Cohn v. Graves, 300 U. S. 308, 313, 314; Hale v. State Board, 302 U. S. 95, 108; Helvering v. *521Gerhardt, supra; cf. Metcalf & Eddy v. Mitchell, 269 U. S. 514; Fox Film Corp. v. Doyal, 286 U. S. 123; James v. Dravo Contracting Co., supra, 149; Helvering v. Mountain Producers Corp., 303 U. S. 376, y la única base posible para poder atribuir inmunidad constitucional al salario de un empleado del gobierno nacional o agencia guberna-mental, contra la contribución sobre ingreso impuesta por un estado, es que la carga económica de la contribución es traspasada en alguna forma de manera que constituye una carga al gobierno nacional equi-valente a una obstaculización de un gobierno por el otro en el desem-peño de sus funciones.”
Y más adelante dijo la corte, a la página 486:
“Asumiendo, como lo hacemos, que la Home Owners’ Loan Corporation está investida de la misma inmunidad contra la imposición de .contribuciones por los estados que el gobierno en sí, no podemos decir que la presente contribución sobre el ingreso de sus empleados le impone a ésta una carga inconstitucional. Todas las razones ex-puestas en extenso en el caso de Gerhardt, para rehusar atribuir una prohibición constitucional a la imposición de una contribución federal sobre ingresos a los salarios de empleados estatales, son de igual fuerza cuando se reclama inmunidad a la imposición de una contribución estatal sobre ingresos sobre salarios pagados por el gobierno nacional o sus agencias. En este respecto no encontramos base para establecer una diferencia en el resultado tanto si el ingreso tributado es el sa-lario o alguna otra forma de compensación, como si el contribuyente es un empleado o funcionario tanto de un estado como del gobierno nacional, o sus agencias] En ningún caso hay base para asumir que se está imponiendo al gobierno en cuestión una carga económica tan tangible o cierta que justifique que la corte declare que el contribu-yente está investido con la tácita inmunidad constitucional del go-bierno que le emplea contra la imposición de contribuciones.”
Consecuencia lógica de la nueva doctrina establecida en el caso de Graves v. N. Y. ex rel. O’Keefe, supra, fué la posterior revocación en Alabama v. King & Boozer, 314 U. S. 1 (1941), de los casos de Panhandle Oil Co. v. Knox, 277 U. S. 218, y Graves v. Texas Company, 298 U. S. 393, sostenién-dose que no existía inmunidad contributiva en relación con una contribución sobre ventas impuesta pór un estado a la compra de materiales de construcción por una persona que *522tenía un contrato a base de cost plus a fixed fee con el Go-bierno Federal para’ construir un campamento del ejército. Al mismo efecto véase Curry v. United States, 314 U. S. 14. Sin embargo, en Fed. Land Bank v. Bismarck Co., 314 U. S. 95, se sostuvo que no podía cobrarse a un banco federal el importe de una contribución estatal sobre ventas de ciertos materiales de construcción debido a que el Congreso podía eximir de tributos estatales a dichas instituciones. Se aplicó’ por tanto la misma regla que funcionó en Domenech v. National City Bank, supra. Otras aplicaciones y limitaciones-sobre el alcance de la misma regla establecida en Graves v. N. Y. ex rel. O’Keefe, supra, pueden verse en Penn Dairies v. Milk Control Comm’n., 318 U. S. 261 (1943), y Mayo et al. v. United States, ---- U. S. ----, resuelto en 1 de junio de-1943.
Tenemos, por lo tanto, que el campo ha quedado debida-mente deslindado. Tanto el estado como el territorio o la. posesión insular carecen de facultad para imponer una con-tribución a una agencia o instrumentalidad del Gobierno Federal. Empero, los sueldos de empleados federales o los de aquellos que trabajan en una agencia o instrumentalidad federal no están exentos de tributación bajo una ley de ingresos.
 Arguye el peticionario, sin embargo, que la doctrina del caso de Graves v. N. Y. ex rel. O’Keefe, supra, es aplicable únicamente a los estados en sus relaciones inter gubernamentales con el gobierno federal pero no a Puerto Rico, a quien el Congreso no le ha reconocido el poder de imponer dicha contribución. El caso de Domenech v. National City Bank, supra, en que se ampara, no es autoridad, después délo resuelto en el de Graves, supra, para sostener una regla distinta, especialmente después de la aprobación del Public-Salary Tax Act, cuya sección cuarta hemos transcrito anteriormente. La contención del peticionario es que dicha sección no confirió a Puerto Rico el poder de imponer contribuciones a los sueldos de empleados federales debido a la *523limitación que contiene de que el mismo se otorgó únicamente-a “una autoridad contributiva debidamente constituida que tenga jurisdicción para imponer contribuciones sobre tai-compensación” (bastardillas nuestras), es decir que el esta-tuto no confirió jurisdicción para imponer la contribución si la jurisdicción no existía previamente.
En primer término diremos que si el razonamiento del peticionario pretende tener el alcance de sostener que nuestra. Legislatura no es una autoridad contributiva _ debidamente constituida, no puede ni dehe prevalecer. Sostener que-Puerto Eico no es “una autoridad contributiva debidamente-constituida” después de estarse rigiendo veintiséis años por la Carta Orgánica aprobada en 1917, es ignorar, no sólo el alcance que la jurisprudencia de nuestro más alto tribunal, nacional ha reconocido a la forma de gobierno establecida, en Puerto Eico por el Congreso a virtud de dicha Carta, constitucional, sino menospreciar las disposiciones expresas, de la misma. El caso de Domenech v. Havemeyer, 49 F. (2d) 849 (1931), reconoció la autoridad de nuestra Legislatura para aprobar una ley de contribuciones sobre ingresos, aún con anterioridad a la enmienda al artículo 3 de nuestra Carta Orgánica en 1927 en que expresamente se le concedió poder-para imponer tales contribuciones, al expresarse la Corte de-Circuito de Apelaciones en esta forma:
“Es cierto que dicha Legislatura [de Puerto Eico] no tiene po-deres excepto aquéllos expresamente concedidos, o por necesaria im-plicación, por el Congreso. Benedicto, Treasurer v. Porto Rican Am. Tobacco Co., (C.C.A.) 256 F. 422, 425.
“Pero por la sección 37 de la Carta Orgánica de marzo 2, 1917' (39 Stat. 964 [48 U.S.C.A. §§774, 821]), a la Legislatura de Puerto-Eico se le concedieron poderes generales legislativos y por la seccióm 3 (39 Stat. 953 [48 U.S.C.A. §741]) se le concedió poder para impo-ner ‘contribuciones e impuestos sobre la propiedad, rentas internas y derechos sobre licencias y por franquicias, privilegios y concesiones. ’
“La Enmienda Déeimosexta había sido aprobada; hay gran peso' en la contención de que ‘rentas internas’, según usada en esta ley, incluye contribuciones sobre ingresos, sin distinción, en Puerto Bieo> al igual que en los Estados Unidos. (Citas).”
*524Y más adelante, al comentar el poder concedido a la Legis-latura de Puerto Rico para “enmendar, alterar, modificar o derogar” la ley federal sobre contribuciones de ingresos, sostuvo que “Obviamente hay muy poca diferencia entre el poder (mencionado) y el poder para aprobar una ley similar de novo.” “Que el Congreso tuvo la intención de que la Legislatura de Puerto Rico tuviera poder para aprobar leyes sobre ingresos está demostrado expresamente por la Ley de mayo 4, 1927 -(44 Stat. 1418). Esto puede razonablemente interpretarse como qfie tuvo la intención de hacer absoluta-mente claro lo que anteriormente existía implícitamente.” Es más, la propia Corte Suprema de los Estados Unidos al resolver posteriormente el tantas veces citado easo de Domenech v. National City Bank, supra, hizo la siguiente referencia en una anotación a la página 206: “Para una discusión de la autoridad implícita de la Isla para imponer una contribución sobre ingresos antes de la aprobación de la Ley de marzo 4 de 1927, véase Domenech v. Havemayer, 49 F. (2d) 849, 850,” de la cual acabamos de citar en parte.
Menos explícita que la autoridad concedida a la Legisla-tura de Puerto Rico en relación con el poder para imponer contribuciones, de acuerdo con la sección 3 de la Carta Orgá-nica, es la contenida en la sección 55 de la Ley Orgánica de Hawaii (48 U.S.C.A., Sec. 562) que dice: “El poder legisla-tivo del Territorio se extenderá a todas las materias propias de legislación no inconsistentes con la Constitución y-las leyes de los Estados Unidos loealmente aplicables.” Al resolver un caso similar al de autos, Yerian v. Territory of Hawaii, 130 F. (2d) 786 (1942), la Corte de Circuito para el Noveno Circuito bajo la autoridad del caso de Graves v. O’Keefe, supra, declaró válida una contribución impuesta por el Terri-torio a un empleado de la Home Owners’ Loan Corporation, una instrumentalidad de los Estados Unidos. La contención del apelante fué la misma que aquí sustenta el peticionario, es decir, que el Congreso no había concedido poder a la Legis-latura territorial para imponer tal contribución. Después de *525citar la sección 55 del Acta Orgánica, supra, y de referirse a la regla de qne ni los Estados, ni los Territorios y pose-siones, pneden imponer contribuciones a nna instrumenta-lidad de los Estados Unidos, citando entre otros el caso de Domenech v. National City Bank, supra, la Corte se expresó así a la página 789:
“En el caso ante nos, sin embargo, no se trata de una contribución impuesta a una agencia (instrumentality) de los Estados Unidos. La Ley de Bienestar (‘Hawaii Unemployment Relief and Welfare Act’) no impone tal contribución; sí impone una contribución a la compen-sación recibida por los empleados de las agencias de los Estados Uni-dos. Esta contribución sólo nos interesa en tanto en cuanto es de aplicación a la compensación recibida por los empleados de la ‘Home Owners’ Loan Corporation’. El Congreso no lia exentado del pago-de contribución tal compensación. Graves v. People of New York ex rel. O’Keefe, 306 U.S. 466, 59 S. Ct. 595, 83 L. Ed. 927, 120 A. L. R. 1466. Así a tal compensación podría imponérsele contribu-ción, aun cuando el Congreso no hubiese dado su consentimiento a tal efecto. Graves v. People of New York ex rel. O’Keefe, supra. Véase, además, State Tax Commission v. Van Cott, 306 U. S. 511, 59 S. Ct. 605, 83 L. ed. 950. En realidad, sin embargo, el Congreso dió tal consentimiento por medio de la sección 4 de la ‘Public Salary Tax Act’ de 1939, 5 U.S.C.A. §84a, que provee: (Se cita.)
“La contribución aquí envuelta se impuso sobre la compensación recibida por el apelante, después del 31 de diciembre de 1938, por servicios personales prestados como empleado de una agencia de los Estados Unidos. La misma fué impuesta por una autoridad debida-mente constituida (la Legislatura Territorial) con jurisdicción para tributar tal compensación y no establece discrimen alguno contra el apelante por razón de la procedencia de tal compensación. Es nues-tra conclusión que la contribución fué impuesta con el consentimiento del Congreso.”
Si todo lo anteriormente expuesto no fuera suficiente para sostener la autoridad de nuestra Legislatura, no podemos ni debemos nunca olvidar al plantear cuestiones que tienden a menoscabar los poderes concedidos y aun aquellos implícita-mente inherentes a la estructura del gobierno de que disfru-tamos, lo expresamente resuelto por el Tribunal Supremo de *526los Estados Unidos en el caso de Puerto Rico v. Shell Co., 302 U. S. 253 (1937) al efecto de que: “El propósito del Acta Foraker y del Acta Orgánica (de 1917) fué conceder a Puerto Rico completo poder de propia determinación local, con una autonomía similar a la de los Estados y Territorios incorpo-rados. (Citas.) El efecto fué conferir al territorio muchos de los atributos de la cuasi-soberanía poseída por los Estados - — como por ejemplo inmunidad a ser demandado sin su con-sentimiento. (Cita.) Por dichas leyes, la estructura típica gubernamental americana, consistente de los tres departa-mentos independientes — legislativo, ejecutivo y judicial — fué erigida. ‘TJn cuerpo político — un commonwealth. — fué creado. ■31 Stat. 79 §7 c 191. El poder de imponer -contribuciones, el poder de aprobar y poner en vigor leyes y otros poderes propiamente gubernamentales fueron conferidos. Y en tanto en cuanto a cuestiones locales se refiere, como ya hemos demostrado en cuanto a los territorios continentales, poderes legislativos fueron conferidos casi, si no tan, extensos como los ejercitados por las legislaturas estatales.” (Bastardillas nuestras.)
Véase, además, West India Oil Co. v. Domenech, 311 U. S. 20.
Ahora bien, si el razonamiento del peticionario se limita a sostener que aun reconociendo la existencia de la autoridad contributiva debidamente constituida en Puerto Eico, ésta no tenía jurisdicción antes de aprobarse el Public Salary Tax Act y que, por tanto, carece ahora de dicha jurisdicción, tam-poco podemos estar conformes. El argumento del peticio-nario aparentemente es al efecto de que cuando el Congreso en el año 1927 concedió poder a Puerto Bico para imponer contribuciones sobre ingresos lo hizo cuando la jurisprudencia entonces sostenía que no podía imponerlas a los' sueldos de funcionarios federales y que, por lo tanto, cuando el Con-‘greso aprobó el Public Salary Tax Act en el año 1939, la Legislatura de Puerto Rico no tenía jurisdicción para im-ponerles tal contribución.
*527Como hemos visto, en el caso de Domenech v. National City Bank, supra, la Corte Suprema Nacional reconoció la autoridad implícita de Puerto Rico para imponer contribu-ciones sobre ingresos aun antes del año 1927 en que concedió expresamente tal poder, y al hacerlo concedió jurisdicción para imponer toda clase de contribuciones sobre ingresos que constitucionalmente podía imponerse originalmente. El hecho de que la Corte Suprema primero resolviera que a los sueldos de los funcionarios federales no podía imponérseles tal con-tribución, y más tarde resolviera lo contrario, no implica que la autoridad y jurisdicción concedida haya variado. El esta-tuto es el mismo. Lo único que varió en el transcurso de los años fué su interpretación. La restricción que la Corte Su-prema había impuesto fué eliminada por la propia Corte Suprema. De manera que la jurisdicción de la autoridad legislativa de Puerto Pico siempre existió.
No será ciertamente este Tribunal Supremo quien por intepretacion.es restrictivas e injustificadas tienda a menos-cabar y limitar los poderes concedidos a nuestra Legislatura siempre que al ejercitarlos se mantenga dentro de las limita-ciones que nuestra Carta Orgánica le ha señalado. Resol-vemos que la Legislatura de Puerto Rico es una autoridad contributiva debidamente constituida que tenía y tiene juris-dicción para imponer contribuciones dentro del alcance del Public Salary Tax Act, supra, y que los sueldos de los em-pleados federales en Puerto Rico están sujetos al pago del Impuesto de la Victoria si, como pasamos a considerar y resolver, dicho impuesto no es discriminatorio, segunda cuestión planteada en este caso.
 Sostiene el peticionario que el Impuesto de la Victoria es nulo porque la ley establece un discrimen en contra de las personas que derivan su ingreso en concepto de sueldos, salarios o jornales y a favor de personas que derivan ingresos de contratos de compraventa, tales como corredores de bolsa, especuladores de bienes raíces y otros similares y que la exención o clasificación contenida en el artículo 1 de la ley, *528supra nota 2, es tan amplia qne incluye los ingresos de todos los comerciantes, agricultores, intermediarios, mayoristas y detallistas. Arguye, por último, que las clases beneficiadas . por la exención son tan variadas que no puede determinarse la base racional de la 'clasificación.
El exagerado argumento del peticionario tiene como base el becbo de que no toma en consideración en forma alguna, la frase limitativa de la exención que contiene el estatuto, es decir, están exentos los ingresos que “provengan de opera-ciones por medio de contratos de compraventa, en los que,, quien los recibe, hubiese actuado como contratante.” (Bas-tardillas nuestras.) La limitación es expresa y no puede sostenerse, como pretende el peticionario, que la intención legislativa fue eximir del pago del impuesto a todos los que actúen meramente como intermediarios" o en otra forma que no sea las de contratantes, y perciban una comisión como compensación de sus servicios.
La única cuestión a resolver es si la exención o clasifica-ción mencionada viola el artículo 2, sección 1, del Acta Orgá-nica que provee que “No se pondrá en vigor en Puerto Rico ninguna ley que privare a una persona de.. .propiedad sin el debido procedimiento de ley, o que negare a una persona de dicba Isla la protección igual de las leyes”.
Esta cláusula contiene prácticamente la misma fraseología que la Enmienda Catorce de la Constitución de los Estados Unidos e interpretándola, en relación con la misma cuestión que abora discutimos, la Corte de Circuito de Boston en el caso de San Juan Trading Co. v. Sancho, Tesorero, 114 F. (2d) 969, 971, ha dicho que “Esta cláusula, como la Enmienda Catorce a la Constitución de los Estados Unidos, en ninguna, forma limita el poder de la Legislatura de Puerto Rico para clasificar los objetos de legislación o las personas afectadas, por ella en tal forma que sujete a diferentes clases a dife-rentes tipos de contribuciones. (Citas.) Empero, tal clasi-ficación tiene que estar razonablemente relacionada con el objeto de la legislación y debe estar basada en alguna distin-*529ción que pueda racional e imparcialmente constituir la razón para la diferencia en la contribución.”
Esta doctrina ha sido aplicada por esta Corte en distintos casos, Pueblo v. Avilés, 54 D.P.R. 272, 281; M. J. y S. Cabrero, Sucrs. v. Sancho Bonet, Tesorero, 58 D.P.R. 531; Ballester v. Tribunal de Apelación, 61 D.P.R. 474. Al igual que otras reglas de interpretación constitucional, ésta ha sido una de las más debatidas en su alcance y aplicación por la Corte Suprema Nacional desde su enunciación, en forma definitiva, también por voz del Juez Asociado Sr. Bradley, en el caso de Bell’s Gap. R. Co. v. Pennsylvania, 134 U. S. 232 (1890). Como señala John B. Sholley en su tesis doctoral “La Igual Protección en la Legislación Contributiva”, 24 Virginia Law Review, 229 y 388 (1938), publicada también en 1 Selected Essays on Constitutional Law, Libro 5, Taxation, 39-91 (1938), esta opinión fué el punto de partida en el desarrollo de la cláusula sobre igual protección como una limitación al poder contributivo de los Estados y aun cuando admite que lo dicho por el Juez Bradley fué un dictum — pues la contri-bución envuelta en dicho caso fué sostenida — afirma que la Corte Suprema nunca se ha apartado de la posición en ella expuesta y que “casi en igual grado que las opiniones más famosas del Juez Presidente Marshall, se ha considerado como la interpretación autorizada de la Constitución sobre la materia”. A trueque de hacer un poco más extensa de lo necesario esta opinión parécenos apropiado citar aquí las palabras del Juez Bradley. Dicen así:
“La disposición de la Enmienda Décimocuarta de que ningún Es-tado negará a persona alguna, dentro de su jurisdicción, la igual pro-tección de las leyes, no tiene el propósito de impedir que un Estado reajuste su sistema contributivo de manera adecuada y razonable. Si así lo desea, podrá eximir de toda clase de contribución ciertos bienes, tales como iglesias, bibliotecas y las propiedades pertenecientes a instituciones caritativas. Podrá imponer diferentes contribucio-nes específicas sobre distintas ocupaciones y profesiones, pudiendo, además, variar los tipos de arbitrios sobre distintos productos; podrá imponer contribuciones de distinta manera a los bienes muebles e *530inmuebles; podrá imponer contribuciones solamente a bienes tangibles y no a garantías de pago; podrá, a su discreción, permitir deduc-ciones por causa de deudas. Toda esa reglamentación y cualquiera otra de carácter similar, siempre y cuando la misma se desarrolle dentro de límites razonables y de uso corriente, están dentro de la discreción de la Legislatura Estatal, o bien de la población del Es-tado al estructurar su Constitución. Pero los discrímenes claros y hostiles contra clases y personas particulares, especialmente aquellos de carácter poco común, desconocidos a las prácticas de nuestros go-biernos, pudieran contravenir la prohibición constitucional. Sería, sin embargo, poco práctico y poco sabio tratar de formular una regla o definición general sobre la materia, que abarcase todos los casos. Éstos tienen que decidirse a medida que surjan. Creemos poder ase-gurar que no fué la intención de la Enmienda Decimocuarta obligar al Estado a adoptar una regla inflexible de tributación uniforme. De ser esa la interpretación adecuada, no solamente suplantaría to-dos aquellos preceptos constitucionales y leyes de algunos Estados, cuyo fin es asegurar la uniformidad de la tributación, y las cuales van comúnmente acompañadas de cualifícaeiones consideradas como esenciales, sino que anularía el efecto de aquellos discrímenes, reque-ridos por el interés social, que son necesarios para el fomento de industrias útiles y necesarias, así como para evitar la intemperancia y el vicio, las cuales cada estado, en una forma u otra, crea conve-niente adoptar.”
Desde luego, el poder legislativo de hacer clasificaciones o conceder exenciones en materia contributiva no es absoluto pero, en tanto en cuanto no sean arbitrarias o afecten en forma discriminatoria a los contribuyentes incluidos en la clasificación o exención, debe sostenerse la actuación legis-lativa. En todo caso, corresponde al que ataca la validez de la ley “demostrar que no descansa sobre una base razonable y que es esencialmente arbitraria”, pues “cuando se impugna la clasificación, si puede concebirse cualquier estado de hechos que la justifique, se presumirá que tal estado de hechos exis-tió en la fecha de la aprobación de la ley.” Lindsley v. Natural Carbonic Gas Co.; 220 U. S. 61 (1910).
El fin, que se persigue por medio de la clasificación en las leyes contributivas es establecer un sistema de acuerdo con las condiciones y necesidades locales, a virtud del cual se *531distribuya la carga contributiva equitativamente y, para realizar esto es obvio que corresponde conceder y reconocer a la rama legislativa del gobierno la más amplia libertad de acción. Citizens’ Telephone Co. v. Fuller, 229 U. S. 322. “Porque los miembros de la legislatura necesariamente dis-frutan de una familiaridad en cuanto a las condiciones locales.. .la presunción de constitucionalidad sólo puede des-virtuarse con la más explícita demostración de que una clasi-ficación es un discrimen hostil y opresivo en contra de ciertas personas o clases.” Madden v. Kentucky, 309 U. S. 83, 88 (1939). En este caso se sostuvo la validez de un estatuto que imponía una contribución de cincuenta centavos por cada cien- dólares que estuvieran depositados en bancos fuera del Estado y solamente una de diez centavos a los depósitos en bancos locales.
Fué a virtud de la decisión en el caso de Madden, supra, que el Supremo Nacional revocó su decisión en Colgate v. Harvey, 296 U. S. 404 (1935) en la que se había anulado una exención concedida por la ley “al interés recibido por dinero prestado dentro del Estado, a un tipo que no exceda del 5 por ciento al año”. La opinión disidente del Juez Stone, con la cual concurrieron los Jueces Brandéis y Cardozo, contiene una de las más hábiles y,profundas discusiones sobre la ma-teria. Como hoy, a virtud del caso de Madden, supra, es la opinión de Stone la que prevalece, de ella citamos los siguien-tes párrafos:
“Lá cláusula sobre igual protección no prohibe inigualdades en la imposición de contribuciones por los Estados. Un Estado puede seleccionar los objetos ... y seleccionar, que es sólo el converso de exención, envuelve la imposición de una carga contributiva sobre algunos que no es impuesta a otros. Como esta Corte ha resuelto repetidamente, las inigualdades resultantes del hecho de que se selec-cione una clase en particular para imponerle contribución o para exentarla, no importa la razón para la selección, y aun si no hay una razón discernible, no deben declararse nulas cuando no tienen ningún otro indicio claro de que el propósito o efecto es un discrimen hostil y opresivo en contra de ciertas personas o clases (véase cómo *532las palabras de la mayoría en el caso de Madden, supra, están toma-das al final textualmente de la opinión disidente de Stone en el de Colgate, supra.).
“El fin perseguido por la clasificación tiene importancia al resolver la eonstitucionalidad de la contribución solamente en cuanto sirva para demostrar que el discrimen no es denigrante (invidious). Si aparece o puede razonablemente asumirse que es con el propósito de promover un fin público permisible, no puede ser condenada por-que una clase deba pagar una contribución que otra no paga.
“Al tirar la línea entre lo tributable y lo exentado, la cláusula sobre igual protección no requiere lo imposible o lo impráctico. A menos que la línea que el Estado tire caiga tan fuera de lugar que palpablemente no tenga relación razonable alguna con el fin legítimo perseguido, no corresponde al poder judicial el rechazarla y decir que otra debe ser sustituida.”
La misma pauta trazada a las legislaturas estatales es aplicable a la Legislatura de Puerto Rico y así vemos que solamente en casos extremos y cuando se liace una clasifica-ción claramente .irrazonable y arbitraria — como en el caso de los fósforos cuadrados o redondos — las cortes pueden y deben declararla nula. San Juan Trading v. Sancho, supra, y aun en este caso entre tres jueces que intervinieron hubo uno parcialmente concurrente y otro disidente. Y es que no existe, ni puede existir, una regla fija en cuanto a lo que cons-tituye razonabilidad en las clasificaciones para fines contribu-tivos. “En una-clasificación para fines gubernamentales no puede haber una exacta exclusión o inclusión de personas o cosas”, Magoun v. Illinois Trust & Savings Bank, 170 U. S. 283 (1898) y “las cortes invariablemente si encuentran alguna posibilidad de hacerlo, sostienen la actuación legislativa.... pues reconocen que imponer contribuciones presenta un pro-blema práctico; que la igualdad exacta es completamente imposible y que la discreción legislativa debe sostenerse si puede serlo.” State v. Welsh, 251 N. W. 189, 213.
De acuerdo con la forma en que está redactada la sección 1 de-la ley, supra, de no haberse eximido de sus términos los ingresos provenientes de contratos de compraventa, no hay *533duda que, en su alcance general, la contribución podría con-siderarse, en ese aspecto, como una sobre las ventas. Empero, la Legislatura consideró conveniente eximir esta clase de ingresos. ¿Tuvo algún motivo de política pública o econó-mica justificable para así hacerlo? La razón pudo ser, sin que resolvamos que sea buena o mala, pues no es esa función que corresponda a las cortes, la acción legislativa derogando el impuesto del 2 por ciento sobre las ventas que había exis-tido desde el año 1927. Por motivos que tampoco incumbe a esta Corte resolver si estaban o no justificados con una política de sana economía pública, la Legislatura consideró conveniente eliminar dicho, impuesto y así lo hizo por la Ley núm. 29 aprobada el 12 de abril de 1941 ((1) pág. 469).
Al aprobar la Ley sobre el Impuesto de la Victoria en 1942, la Legislatura, congruente con su actuación anterior derogando el impuesto del 2 por ciento sobre las ventas, eximió del pago del 5 por ciento, que provee la ley, sobre los ingresos percibidos a virtud de contratos de compraventa con la limitación señalada. ¿Puede considerarse que esta exen-ción o clasificación es irrazonable o arbitraria? Creemos que no. Habiendo eximido las ventas del pago de un impuesto de 2 por ciento no parecería lógico imponerle poco después un tributo de 5 por ciento al ingreso bruto obtenido a virtud de contratos de compraventa, que de hecho incluirían todos los ingresos provenientes de las ventas realizadas en la Isla.
No encontramos en la exención discrimen en contra del peticionario, Los ingresos que el peticionario pueda obtener a virtud de cualquier contrato de compraventa en que inter-venga, está exento del Impuesto de la Victoria, al igual que lo están los de un comerciante o agricultor.
Aun cuando el aparente propósito de la ley sugerido por el representante del Procurador General en la vista oral, es decir, que es una medida tendiente a evitar la inflación du-rante la presente emergencia, pueda ser o no sostenible desde el punto de vista de los economistas, tampoco estamos justi-ficados en rechazarlo, ni obligados a expresar opinión sobre *534el mismo. Los economistas y los abogados no snelen tener los mismos puntos de vista en la interpretación de leyes con-tributivas. Como ha dicho T. R. Powell, en sn ensayo “New Light on Gross Receipts Taxes” en 53 Harv. L. Rev. 909, 924 (1940): “El universo del raciocinio legal y el universo del raciocinio económico no son siempre el mismo.” Así tenemos que la reconocida autoridad en materia contributiva sobre ingresos, Randolph Paul, en su reciente conferencia sobre Federal Taxation in Total War, publicada en 38 Cornell Law Quarterly 141 (enero 1943), al referirse a la contribu-ción sobre las ventas como medida para evitar la inflación, dijo:
“La contribución sobre las ventas es un instrumento demasiadotosco {crude) para que pueda realizar una labor efectiva en el control de la inflación. No es sensitivo a diferencias en la capacidad para gastar. Todas las personas pagan el mismo tipo contributivo bien contribuyan con un dólar o con un millón de dólares a la co-rriente inflacionaria del poder para gastar. Así, la contribución no discrimina entre aquellas personas que pueden reducir sus compras sustancialmente y aquellas que no puedan hacerlo. En consecuencia, es imposible imponer una contribución sobre ventas a tipos suficien-temente altos para reducir el consumo de personas cuyas normas de vida son liberales, sin que al mismo tiempo se imponga una carga intolerable a millones de ciudadanos. Si se impone a tipos bajos, la contribución sobre ventas ejercería poca o ninguna influencia res-trictiva sobre aquellas personas que están en la mejor posición para reducir sus normas de vida.”
Ni aceptamos ni rechazamos los puntos de vista de Paul sobre el alcance económico de la ley de ventas como medida para evitar la inflación. Es una opinión que pudo considerar razonable la Legislatura. Que tuvo en mente y tomó en con-sideración la situación económica existente en la Isla al apro-barse la medida de emergencia y que dicha situación podía variar aún durante su vigencia limitada, lo demuestra el artículo 6 de la ley, que provee lo siguiente:
“Cuando el índice de precios al por menor de los alimentos bási-cos de Puerto Rico, según enumerados en adelante, alcance al nivel *535del mes de junio de 1941, la exención establecida para el Impuesto de la Victoria impuesto en esta Ley, será de doce dólares con cuatro centavos ($12.04) para cada semana y un dólar setenta y dos centavos ($1.72) para cada día, cuando proceda computar por días según el artículo 5. El índice se computará por la Oficina de Estadísticas del Gobernador de Puerto Rico a base de los precios que informe el De-partamento de Agricultura y Comercio. Se usará el sistema de re-lativos ponderados (weighted relatives). La ponderación se fiará a base del consumo de las clases obreras de Puerto Rico en estos pro-ductos, según se determine por el estudio de ingresos y gastos de los obreros del Departamento Insular del Trabajo en cooperación con la Work Projects Administration (W.P.A.). Se incluirá para la com-putación del índice los siguientes productos: arroz, habiefiuelas, fia-rina de maíz, manteca, jamón, tocino, bacalao, cebollas, papas, plá-tanos, yautías, batatas, leche, café y azúcar. El Gobernador de Puerto Rico promulgará, mediante proclama, la fecha en que el pre-cio de estos productos baje al nivel de junio de 1941.”
Si aunamos a las anteriores consideraciones el hecho de que, como sostiene Paul, supra, una contribución sobre las ventas no tendría resultados efectivos en el. control de la inflación, tendríamos que convenir que la Legislatura pudo creer que la eliminación de dicha contribución sí podría tender a evitarla y, siendo esto así, debemos aplicar la regla expuesta por el Juez Stone, citada anteriormente, de que: “Si aparece o puede razonablemente asumirse que (la clasi-ficación) es con el propósito de promover un fin público per-misible, no puede ser condenada porque una clase deba pagar una contribución que otra no paga.” Es más, en el año 1941 el Congreso de Estados Unidos aprobó el Suplemento “T” al Código de Rentas Internas a virtud del cual se estableció una contribución sobre el ingreso bruto a elección de indivi-duos cuyo ingreso bruto al año fuera de $3,000 ó menos y consistiera enteramente de uno o más de los siguientes: “sueldos, salarios, compensaciones por servicios personales, dividendos, intereses o anualidades.” 26 U.S.C.Á. §400. Es de notarse que aun cuando esta contribución es opcional con el contribuyente, sólo pueden acogerse a ella los que perciban $3,000 ó menos, y además, que sus ingresos provengan exclu-*536sivamente ele las fuentes expuestas en la clasificación que hemos copiado, las cuales por cierto, son bastantes similares a las de nuestra ley.
El propio representante del peticipnario admitió en la vista oral que si la Legislatura al hacer la exención hubiera especificado determinadas transacciones de compraventa la ley sería válida. De hecho esto fue lo que la Legislatura hizo pues las limitó a aquéllas en que el ingreso fuera percibido por quien hubiera actuado como contratante, exención que cobija, como hemos dicho' antes, aquellas operaciones de com-praventa en que el peticionario haya actuado como tal y per-cibido ingresos.
Aun cuando la contribución sobre ingresos no es consi-derada legal o económicamente como una contribución sobre el origen, Graves v. N. Y. ex rel. O’Keefe, supra; Ballester v. Tribunal de Apelación, supra, somos de opinión que la clasificación hecha a base del ingreso bruto no viola per se la cláusula sobre igual protección. Arguye el peticionario, sin embargo, que no ha encontrado ningún caso en el cual se haya hecho la clasificación a base de la “clase de ingreso, irrespectivamente del que lo recibe,” y que por tanto la clasificación es inherentemente irrazonable. No tiene razón, a nuestro juicio, pues existen precedentes en la jurispru-dencia. Veamos algunos ejemplos.
En Marshall v. South Carolina Tax Commission, 178 S. C. 57, 182 S. E. 96, certiorari denegado 296 U. S. 585, 56 S. Ct. 96, 80 L. Ed. 413, se decidió que un estatuto que im-pone una contribución a razón del cinco por ciento sobre los intereses o dividendos recibidos -por una persona en exceso de cien dólares no es inconstitucional a base de que establece un discrimen arbitrario en contra de personas cuyos ingresos son derivados de intereses y dividendos y a favor de per-sonas cuyos ingresos son derivados de otras fuentes. En In re Opinion of the Justices, 270 Mass. 593, 170 N. E. 800, se decidió que clasificar ingresos a base de la fuente de que son derivados, estableciendo una distinción entre “ingreso *537neto derivado de transacciones comerciales” e “ingreso neto derivado de bienes intangibles” es nna clasificación válida. En McCutchan v. Oklahoma Tax Comm., ---- Okla. ----, 132 P. (2d) 337, se decidió que la contribución sobre ingresos de Oklahoma que autoriza completa exención personal a aquellas personas cuyos ingresos son percibidos enteramente dentro de la jurisdicción de Oklahoma, y solamente una exención personal parcial a aquellas personas cuyos ingresos son per-cibidos parte dentro y parte fuera de Oklahoma, no es invá-lida a base de que les niega la “igual protección de las leyes” bajo la Enmienda Catorce.
'En junio 8, 1943 la Corte de Circuito de Apelaciones de los Estados Unidos para el Primer Circuito, al confirmar la sentencia de esta Corte Suprema en el caso de Monllor & Boscio, Sucesores, v. Sancho Bonet, 61 D.P.R. 67, tuvo ocasión de reiterar la doctrina que venimos comentando. Al refe-rirse a la clasificación establecida por nuestra ley en la im-posición en Puerto Rico de un tributo a los vinos fortificados y otro al alcohol usado para dicha fortificación, cuando los vinos importados sólo tenían que pagar el primer tributo, se expresó así:
“La contribución, sin embargo, es uniforme pues trata a todos los productores de vino que fortifican vinos en Puerto Rico en la misma forma y la clasificación que ha adoptado tiene una base racional y no es irrazonable. Como se dijo en Henneford v. Silas Mason Co., 300 U. S. 577, 587:
“ ‘Un estado [territorio], para muchos fines, debe reconocerse ■como una unidad completa, que puede construir su propio sistema de ■cargas y exenciones sin tomar en cuenta sistemas de cualquier otra parte.’ ”
El Impuesto de la Victoria provisto por la ley dejará de imponerse y cobrarse seis meses después del cese de hostili-dades entre Estados Unidos y Alemania, Italia y Japón. Es una medida de emergencia. Se arguye, sin embargo, que nada hay en la ley que indique que el importe total de lo recaudado a virtud de la contribución vaya, en alguna forma, *538a contribuir al esfuerzo de ganar la actual guerra. El argu-mento carece de méritos. El peticionario admitió en la vista oral que no atacaba el impuesto porque se tratara de una contribución especial cuyo importe ha de ingresar en los-fondos generales del Tesoro en violación del párrafo 23 del artículo dos de la Ley Orgánica. Siendo esto así, no tenemos duda de que la Legislatura estuvo justificada en proveer nuevas fuentes de ingresos para los fondos generales del Gobierno para conjurar en parte la situación económica creada en Puerto Rico con motivo de la emergencia de guerra. El hecho de que haya divergencia de opinión en cuanto a lo apropiado del nombre o calificativo que se dé a una ley es inmaterial. Sigamos el consejo del Juez Holmes y “pen-semos cosas y no palabras.” Frankfurter: Mr. Justice-Holmes and the Supreme Court, 57. A los fines de la victoria, final en el actual conflicto no sólo hay que proveer para la-debida atención del frente de guerra sino -que al mismo-tiempo hay que favorecer, atender y no abandonar el frente doméstico.
Repetimos que no estamos expresando opinión - alguna sobre la sabiduría, practicabilidad o política envuelta en la ley de la contribución impuesta. Misión es ésa que no nos-corresponde. Ballester v. Tribunal de Apelación, supra, pág. 507. Es más difícil y sutil resolver, como ha dicho el Juez Frankfurter, “no si la legislación es sabia, sino si los legis-ladores fueron razonables al creer que era sabia.” Obra -citada, pág. 30. En el caso de autos creemos que la Legisla-tura no violó la cláusula sobre igual protección al aprobar-el llamado Impuesto de 1-a Victoria.
Sostiene por último el peticionario que la ley es nula porque su título viola el párrafo 8 de la sección 34 de la Ley Orgánica que dispone que:
No se aprobará ningún proyecto de ley, con excepción de los de-presupuesto general, que contenga más de un asunto, el cual deberá' ser claramente expresado en su título; pero si algún asunto que no *539esté expresado en el título fuere incluido en cualquier ley, esa ley será nula solamente en aquella parte de ella que no haya sido expre-sada en el título.”
El título de la ley impugnada dice así:
“Para proveer rentas para El Pueblo de Puerto Rico mediante la imposición de cierta contribución adicional sobre ingresos que se conocerá como ‘El Impuesto de la Victoria’; para asignar fondos para la ejecución de esta Ley, y para otros fines.”
Admitimos que este título dista mucho de ser un modelo de perfección, pero creemos que al informar que el propó-sito de la ley es imponer “cierta contribución adicional sobre ingresos”, el hecho de que deje de especificar que se imponen sobre determinados ingresos brutos, o de expresar las exen-ciones contenidas en la ley, no lo hace legalmente insuficiente.
Esta Corte ha resuelto, entre otros, en el caso de Vázquez v. Junta de Síndicos, 59 D.P.R. 145, 148, que “Conteniendo un solo asunto la ley en controversia, su título es suficiente, no siendo necesario que en el mismo aparezcan todos los detalles de la ley, ni que dicho título constituya un índice innecesario de la misma”.
El propósito del principio constitucional contenido en el artículo 34, supra, ha sido expuesto en Posados v. Warner, B. & Co., 279 U. S. 340. Es: “impedir la inclusión en la ley de materia incongruente y extraña, y a la vez poner en guardia contra la inadvertencia, la ocultación y el fraude en la legislación,” o como se dijo en Louisiana v. Pilsbury, 105 U. S. 278: “evitar la práctica, corriente en todas las legis-laturas donde no existe tal disposición, de incluir en la ley materias incongruentes que no tienen relación alguna entre sí o con el sujeto especificado en el título, a virtud de lo cual se aprueban medidas sin atraer atención que, si hubieran sido vistas, hubieran sido impugnadas y derrotadas. Así parece evitar sorpresas en la legislación”.
La ley en este caso sólo trata de un asunto: la imposi-ción de cierta contribución adicional sobre ingresos a la cual *540se le da el nombre de Impuesto de la Victoria. Nada hay incluido en ella qne sea incongruente con el sujeto especifi-cado. El hecho de que no se especifique en el título la clase de ingresos a la cual se impone la contribución no hace nula la ley. Hubiera sido mejor y más claro dicho título si así se hubiera hecho, pero en la forma en que está redactado informa claramente que es una contribución adicional sobre ingresos, y no habiéndose incluido en el texto de la ley ninguna otra clase de contribuciones, como por ejemplo sobre la propiedad, licencias o arbitrios, somos de opinión que es suficiente. Véase Christopher v. James, 12 S. E. (2d) 813 (1941). Que la ley no contenga nada que explique o justi-fique el nombre que se le da a la contribución, tanto en el título como en la sección primera, supra, .no es suficiente para que la declaremos nula. En cuanto a este aspecto nos remitimos a lo que hemos dicho anteriormente en esta opinión al resolver el segundo error.
Tampoco es necesario que en el título de una ley contri-butiva se especifiquen las exenciones que aparezcan en el •cuerpo de la misma. Kull v. Michigan State Apple Commission, 296 N. W. 250; State v. Erickson, 244 Pac. 287.
Sólo en un caso claro y terminante estaríamos justificados en anular una ley por deficiencias en su título en violación del artículo 34, supra. Cf. Rodríguez v. Corte, 60 D.P.R, 919. No creemos que el de autos lo sea.

Bebe declararse sj,n lugar la petición y anularse el auto expedido.

El Juez Presidente Sr. Del Toro no intervino.
El Juez Asociado Sr. S^der, aunque no estuvo presente ni firmarse esta opinión y la sentencia, intervino en las con-ferencias en que se discutió dicha opinión y concurre con la misma.

 “Artículo 1. — Por la presento se adiciona al Código do Enjuiciamiento Civil de Puerto Rico, aprobado en marzo 10 de 1904 (Edición de 1933), e inme-diatamente después del artículo 671 del mismo, un artículo que quedará redac-tado como sigue:
“ ‘Artículo 671. — A.—No obstante las disposiciones del artículo 670, el Tribunal Supremo de Puerto Rico, en el ejercicio de su discreción, podrá expedir un auto de certiorari eon el fin de revisar una resolución o sentencia de una corte de distrito cuando la rápida determinación do la cuestión que se presenta para ser revisada redunde en beneficio dol interés público. Este método de re-visión se aplicará tanto a cuestiones de doreeho procesal como a cuestiones de derecho sustantivo. El auto podrá expedirse prescindiendo del hecho de que la resolución o sentencia do que se trate sea revisable mediante apelación ordinaria ante el Tribunal Supremo, y podrá expedirse en cualquier etapa del procedi-miento, tanto antes como después de dictarse sentencia final por la eorte de distrito.’ ” (Leyes de 1943 ((1) pág. 85).


 "Artículo 1. — Por la presente y hasta seis (6) meses después del cese de las hostilidades entre Estados Unidos de América y Alemania, Italia y Japón se impone y se cobrará y pagará en adición a cualquiera otra contribución im-puesta por la Ley de Contribución sobre Ingresos de 1924, .una contribución de cinco (5) por ciento sobre el ingreso bruto de todo individuo, en exeeso de quince dólares cinco centavos ($15.05) semanales, por concepto de intereses, rentas, sueldos, salarios, jornales, honorarios, donaciones, compensaciones, remuneracio-nes, comisiones, premios, emolumentos, dividendos, beneficios en sociedades civi-les o mercantiles, anualidades o cualesquiera otros ingresos determinates, que no provengan de operaciones por medio de contratos de compraventa, en los que, quien los recibe, hubiese actuado como contratante. Sin que esto pueda inter-pretarse como una limitación del término 'sueldos’, el mismo se refiere también a toda clase de sueldos pagados en Puerto Bieo por el Gobierno de los Estados Unidos de América. En el caso de rentas, se dedueirá también como exención cualquier cantidad efectivamente pagada en concepto de intereses por gravámenes sobre la propiedad que produzca la renta. De los ingresos tributables por esta Ley se deducirá también la suma recibida por concepto de compensaciones por accidentes del trabajo. Se entenderá por ingreso toda cantidad de dinero real-mente recibida por el contribuyente o depositada o consignada a su favor o para su beneficio. Ese mismo significado tendrá la palabra pago, según usada en esta Ley.
'' La contribución impuesta por esta Ley se cobrará y pagará a partir de enero 1 de 1943.
"Esta contribución adicional sobre ingresos se conocerá como 'El Impuesto de la Victoria.’ Así podrá ser eitada y así será citada en el cuerpo’de esta Ley.”


'' Sec. 4. — Por la presente los Estados Unidos consienten a que se impon-gan contribuciones a la compensación, recibida después del 31 de diciembre de 1938, por servicio personal como funcionario o empleado de los Estados Unidos, cualquier territorio o posesión o subdivisión política del mismo, el Distrito de Columbia, o cualquier agencia o instrumentalidad de cualquiera o más de los an-teriores, por una autoridad contributiva debidamente constituida que tenga ju-risdicción para imponer contribuciones sobre tal compensación, si la misma no discrimina en contra de tal funcionario o empleado por razón de la fuente de tal compensación.”


 Véase el resumen que hace el Juez Frankfurter en su opinión concurrente en Graves v. N. Y. ex rel. O’Keefe, supra.